Order, Supreme Court, Bronx County (Nelson S. Roman, J.), entered on or about October 25, 2005, which, insofar as appealed from, granted defendants’ motion pursuant to CPLR 3211 (a) (7) to dismiss plaintiffs cause of action for intentional infliction of emotional distress, and, pursuant to 22 NYCRR subpart 130-1, awarded defendants costs of $4,250, representing their attorneys’ fees incurred in defending this action, unanimously affirmed, with costs.
Plaintiffs complaint, as amplified by her affidavit in opposition, alleges that defendants filed false reports with various government agencies accusing her of various unlawful, immoral and criminal acts, which reports, although groundless, resulted in the loss of plaintiffs daycare business and discontinuance of her efforts to become a police officer. Plaintiffs affidavit alleges other acts intended to inflict emotional distress, including threats of bodily harm and vandalism on her property. The governmental reports, copies of which were annexed to plaintiffs affidavit, do not name or otherwise tend to identify defendants as the complainants, and plaintiffs affidavit in opposition fails to remedy this defect. Insofar as other acts intended to inflict emotional distress are alleged in plaintiffs affidavit, none were committed within the one-year statute of limitations (CPLR 215 [3]). Sanctions were properly imposed for bringing an action that is completely without merit. Concur— Tom, J.E, Mazzarelli, Saxe, Marlow and Catterson, JJ.